WATT, J.,
concurring in part; dissenting in part.
T1 Pursuant to Rule 8.2, RGDP, I would disapprove Respondent's resignation pending disciplinary proceedings.
12 While I agree that discipline is warranted under these most egregious facts, I would not allow this respondent to flee *64through "the back door" by allowing his resignation pending disciplinary proceedings.
T3 This respondent has stolen almost one-half million dollars from his clients.
{ 4 I would remand this matter to the PRT for a full hearing and if these allegations are proven, I would disbar this respondent from the practice of law.
[ 5 I would also add an additional requirement pending any petition for reinstatement to require this respondent that in addition to repayment of any monies to the Client Seeu-rity Fund that he also fully reimburse all of his clients for those monies not recouped by them through the Client Security Fund, if any.
T6 Lastly, notwithstanding the stipulation of the parties at this time, I would impose all costs of these proceedings against the respondent herein payable within a reasonable time.